Name: 2011/165/EU: Council Decision of 14Ã March 2011 appointing four Hungarian members and six Hungarian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2011-03-18

 18.3.2011 EN Official Journal of the European Union L 71/19 COUNCIL DECISION of 14 March 2011 appointing four Hungarian members and six Hungarian alternate members of the Committee of the Regions (2011/165/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Hungarian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Four members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Ferenc BENKÃ , Mr Attila JÃ SZAI, Mr GyÃ ¶gy IPKOVICH and Mr AndrÃ ¡s SZALAY. Four alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr LÃ ¡szlÃ ³ BÃ KONYI, Ms KÃ ¡rolynÃ © KOCSIS, Mr ZoltÃ ¡n NAGY and Mr JÃ ³zsef PAIZS. Two alternate members seats will become vacant following the appointment of Mr IstvÃ ¡n BÃ KA and Mr Attila KISS as members of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr IstvÃ ¡n BÃ KA, BalatonfÃ ¼red vÃ ¡ros polgÃ ¡rmestere,  Mr Attila KISS, HajdÃ ºbÃ ¶szÃ ¶rmÃ ©ny vÃ ¡ros polgÃ ¡rmestere,  Mr SÃ ¡ndor KOVÃ CS, JÃ ¡sz-Nagykun-Szolnok Megyei KÃ ¶zgyÃ ±lÃ ©s elnÃ ¶ke,  Mr JenÃ  MANNINGER, Zala Megyei KÃ ¶zgyÃ ±lÃ ©s elnÃ ¶ke. and (b) as alternate members:  Mr ZoltÃ ¡n HORVÃ TH, Baranya Megyei KÃ ¶zgyÃ ±lÃ ©s alelnÃ ¶ke,  Mr Ferenc KOVÃ CS, Vas Megyei KÃ ¶zgyÃ ±lÃ ©s elnÃ ¶ke,  Mr Ferenc TEMERINI, Soltvadkert, Ã ¶nkormÃ ¡nyzati kÃ ©pviselÃ ,  Mr Attila TILKI, FehÃ ©rgyarmat vÃ ¡ros polgÃ ¡rmestere,  Mr Botond VÃ NTSA, SzigetszentmiklÃ ³s, Ã ¶nkormÃ ¡nyzati kÃ ©pviselÃ ,  Mr TamÃ ¡s VARGHA, FejÃ ©r Megyei KÃ ¶zgyÃ ±lÃ ©s elnÃ ¶ke. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 March 2011. For the Council The President FAZEKAS S. (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.